Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 4/16/2021 and 12/20/2021 have been considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20, line 8, delete “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 6221271; hereinafter, “Watanabe”), in view of Nettesheim et al. (US 20150069911 A1; hereinafter, “Nettesheim”).
Regarding independent claim 1, Watanabe discloses a method for generating a plasma using a piezoelectric transformer (see FIG. 2, for example), the method comprising:
applying an AC voltage (col. 1, ln. 41-42) to an input region (FIG. 2: input electrodes 3 and 4); 
converting, by the input region, the AC voltage into a mechanical oscillation (col. 1, ln. 44); 
converting, by an output region, the mechanical oscillation into an electrical voltage (col. 1, ln. 46-47); and 
wherein the piezoelectric transformer comprises the input region and the output region (FIG. 2), wherein the piezoelectric transformer comprises a longest edge (FIG. 2 and line 60: “L is the length of the piezoelectric) and a shortest edge (FIG. 2 and line 61: “T is the thickness of the piezoelectric”), and 
wherein the longest edge comprises a length that is twenty times a length of the shortest edge or less (col. 7, ln. 47: longest edge = 25mm and shortest edge = 2mm; therefore, the longest edge is 12.5 times the shortest edge, i.e., less than twenty times).  
Watanabe does not disclose that: the piezoelectric transformer is “generating a plasma; … igniting the plasma at an output-side end side of the piezoelectric transformer”.

    PNG
    media_image1.png
    263
    322
    media_image1.png
    Greyscale

However, Nettesheim discloses a plasma generator (see FIG. 2, for example) comprising the piezoelectric transformer (FIG. 2 and ¶ 60: electrode unit 2 is a piezoelectric transformer) wherein the plasma generator is configured to provide a plasma ignition primarily at an output end-side of the piezoelectric transformer (see ¶ 59: “By applying a voltage to the electrode unit 2 a plasma stream 3 is ignited with the gas stream 13”).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Watanabe and Nettesheim such that the piezoelectric transformer of Watanabe is used in order to generate a plasma stream (see ¶ 10 of Nettesheim). One of ordinary skill in the art would have been motivated to make this combination in order to create a plasma that can be used in medical treatments (see FIG. 2 of Nettesheim).
Regarding claim 2, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein the longest edge comprises the length of less than 45 mm (col. 7, ln. 47 of Watanabe: longest edge = 25mm < 45mm).
Regarding claim 3, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein the longest edge comprises the length of less than 35 mm (col. 7, ln. 47 of Watanabe: longest edge = 25mm < 45mm).
Regarding claim 4, combination of Watanabe and Nettesheim discloses the method according to claim 1, 
wherein a first external electrode is arranged on a first side surface of the input region (FIG. 2 of Watanabe: input electrode 3 or 4), 
wherein a second external electrode is arranged on a second side surface of the input region (FIG. 2 of Watanabe: electrode 3 or 4 different from the first electrode above), the second side surface arranged opposite the first side surface (FIG. 2 of Watanabe: electrodes 3 and 4 are on opposite sides of the driving portion), 
wherein the input region comprises piezoelectric layers (col. 2, ln. 12-14 of Watanabe: “driving portions are laminated with internal electrodes 2 alternately and connected to the input electrodes 3, 4 in parallel”) and electrodes stacked one above another in a stacking direction (FIG. 2 of Watanabe: internal electrodes 2 are stacked on top of each other), 
wherein the electrodes are contacted either with the first external electrode or with the second external electrode alternately in the stacking direction (see FIG. 2 and col. 2, ln. 13-14 of Watanabe: electrodes 2 are in contact with electrodes 3 and 4), and 
wherein the output region comprises a monolithic piezoelectric layer (FIG. 2 and col. 2, ln 14-15 of Watanabe: output electrode 5 is attached to a side in the form of a layer).
Regarding claim 5, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein the longest edge extends from the input region to the output region (see FIG. 2 of Watanabe: longest edge connects input electrodes 3 and 4 at the input region to the output electrode 5 at the output region).
Regarding claim 6, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein the shortest edge is perpendicular to the longest edge (see modified FIG. 2 above of Watanabe: the shortest edge is perpendicular to the longest edge).
Regarding claim 8, Watanabe discloses the method according to claim 1, wherein the longest edge comprises the length that is fifteen times the length of the shortest edge of the piezoelectric transformer or less (col. 7, ln. 47 of Watanabe: longest edge = 25mm and shortest edge = 2mm; therefore, the longest edge is 12.5 times the shortest edge).
Regarding claim 9, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein the shortest edge comprises a length of between 10 mm and 1 mm (col. 7, ln. 47 of Watanabe: shortest edge = 2mm; between 10mm and 1mm).
Regarding claim 10, Watanabe discloses the method according to claim 1, further comprising: 
avoiding plasma ignitions along the longest edge in the output region based on a ratio of the length of the longest edge to the length of the shortest edge (see FIG. 2 and col. 1, by using eqtn. 1 and adjusting L/T ratio, plasma ignition is avoided along the longest edge).
Regarding claim 11, combination of Watanabe and Nettesheim discloses the method according to claim 1, further comprising: 
reducing mechanical loadings of a piezoelectric material in the output region by a ratio of the length of the longest edge to the length of the shortest edge (see col. 1, eqtn. 1:                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            A
                            
                                
                                    k
                                
                                
                                    31
                                
                            
                            
                                
                                    k
                                
                                
                                    33
                                
                            
                            
                                
                                    Q
                                
                                
                                    M
                                
                            
                            
                                
                                    L
                                
                                
                                    T
                                
                            
                             
                        
                    ; ration                         
                            
                                
                                    L
                                
                                
                                    T
                                
                            
                        
                     is the ratio of the longest edge to the shortest edge and reducing L will reduce the output (                        
                            
                                
                                    V
                                
                                
                                    o
                                
                            
                        
                    )).  
Regarding claim 13, combination of Watanabe and Nettesheim discloses the method according to claim 1, but does not explicitly disclose in one embodiment “further comprising using the piezoelectric transformer for a medical application.”
However, Nettesheim discloses in ¶ 5 that the plasma hand-held device is used for “tissue welding” for “deep cuts and long cuts”.
Therefore, one of ordinary skill in the art would have been motivated to use the combination of Watanabe and Nettesheim in order to conduct accurate medical cuts (¶ 5 of Nettesheim).
Regarding claim 14, combination of Watanabe and Nettesheim discloses the method according to claim 1, but does not explicitly disclose in one embodiment “further comprising using the piezoelectric transformer for cutting tissue by plasma cutting.”
However, Nettesheim discloses in ¶ 5 that the plasma hand-held device is used for “tissue welding” for “deep cuts and long cuts”.
Therefore, one of ordinary skill in the art would have been motivated to use the combination of Watanabe and Nettesheim in order to conduct accurate medical cuts (¶ 5 of Nettesheim).
Regarding claim 17, combination of Watanabe and Nettesheim discloses the method according to claim 1, wherein a maximum of an output potential generated by the piezoelectric transformer lies on an end side of the output region (see col. 1, eqtn. 1: under broadest reasonable interpretation, since                         
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            A
                            
                                
                                    k
                                
                                
                                    31
                                
                            
                            
                                
                                    k
                                
                                
                                    33
                                
                            
                            
                                
                                    Q
                                
                                
                                    M
                                
                            
                            
                                
                                    L
                                
                                
                                    T
                                
                            
                             
                        
                    , the output voltage (V0) is proportional to the length of the device and therefore it is maximum at the end side).
Regarding claim 18, combination of Watanabe and Nettesheim discloses the method according to claim 1, further comprising generating, by the piezoelectric transformer, ozone when air is a process gas (¶ 26 of Nettesheim: compressed gas is used as the processing gas and, subsequently, ozone is produced).
Regarding claim 19, combination of Watanabe and Nettesheim discloses the method according to claim 1, but does not literally disclose “further comprising generating, by the piezoelectric transformer, 30-35 mg/h ozone for 1 Wcm3, or 50-55 mg/h ozone for 2 Wcm3, or 70-75 mg/h ozone for 3 Wcm3.”
However, col. 7, ln. 47 of Watanabe already discloses that the longest edge is 25mm and the shortest edge is 2mm which means that the piezoelectric transformer has a preferred ratio of                         
                            ≤
                            20
                            :
                            1
                        
                    . Consequently, when piezoelectric transformer of Watanabe is used in the plasma generator of Nettesheim, the combination will be able to generate: 30-35 mg/h ozone for 1 Wcm3, or 50-55 mg/h ozone for 2 Wcm3, or 70-75 mg/h ozone for 3 Wcm3.
Therefore, it would have been obvious before the effective filing date of the claimed invention combine Watanabe and Nettesheim to generate the above ozone values in effective amounts in order to optimize the output of the plasma generator which is used in medical treatments.
Regarding independent claim 20, Watanabe discloses a device (FIG. 2) comprising: 
a piezoelectric transformer (see FIG. 2, for example), 
wherein the piezoelectric transformer comprises an input region (FIG. 2: input electrodes 3 and 4) and an output region (FIG. 2: output electrode 5), 
wherein the input region is configured to convert an AC voltage (col. 1, ln. 41-42) into a mechanical oscillation (col. 1, ln. 44),
wherein the output region is configured to convert the mechanical oscillation into an electrical voltage (col. 1, ln. 44-47), and 
wherein the piezoelectric transformer comprises a longest edge (FIG. 2 and line 60: “L is the length of the piezoelectric) and a shortest edge (FIG. 2 and line 61: “T is the thickness of the piezoelectric”), and 
wherein the longest edge comprises a length that is twenty times the length of the shortest edge or less col. 7, ln. 47: longest edge = 25mm and shortest edge = 2mm; therefore, the longest edge is 12.5 times the shortest edge, i.e., less than twenty times).
Watanabe does not disclose that: the piezoelectric transformer is part of “a medical device comprising: … a plasma generator” wherein the piezoelectric transformer is “configured to generate a plasma”.
However, Nettesheim discloses a plasma generator (see FIG. 2, for example) comprising the piezoelectric transformer (FIG. 2 and ¶ 60: electrode unit 2 is a piezoelectric transformer) wherein the plasma generator is configured to provide a plasma ignition primarily at an output end-side of the piezoelectric transformer (see ¶ 59: “By applying a voltage to the electrode unit 2 a plasma stream 3 is ignited with the gas stream 13”). Furthermore, Nettesheim discloses in ¶ 5 that the plasma hand-held device is used for “tissue welding” for “deep cuts and long cuts”, i.e., it is a medical device.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Watanabe and Nettesheim such that the piezoelectric transformer of Watanabe is used in order to generate a plasma stream (see ¶ 10 of Nettesheim). One of ordinary skill in the art would have been motivated to make this combination in order to create a plasma that can be used in medical treatments (see FIG. 2 of Nettesheim) and to conduct accurate medical cuts (¶ 5 of Nettesheim).
Regarding claim 21, combination of Watanabe and Nettesheim discloses the medical device to claim 20, wherein the medical device is configured to cut tissue by plasma cutting (see ¶ 5 of Nettesheim).
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Watanabe in view of Nettesheim, further in view of Meyer (US 20100328969 A1).
Regarding claim 7, the method according to claim 1, wherein the piezoelectric transformer has a resonant frequency of more than 100 kHz.
However, Meyer discloses a piezoelectric transformer (see abstract) wherein the resonant frequency is 320kHz (see FIG. 3).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Watanabe and Nettesheim such that the resonant frequency of the piezoelectric transformer is around 320 kHz in order to maximize efficiency for a matched load (see ¶ 8 and FIG. 3 of Meyer).
Regarding claim 16, combination of Watanabe and Nettesheim discloses the method according to claim 1, but does not specify, “further comprising matching an impedance of the piezoelectric transformer to an impedance generated by the plasma.”
However, Meyer discloses a piezoelectric transformer (see abstract) wherein the impedance of the piezoelectric transformer (abstract) is matched to an equivalent load resistance, i.e., impedance, of a load (abstract).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Watanabe and Nettesheim by matching the impedance of output of the piezoelectric transformer with the impedance of the plasma load, as taught by Meyer.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to “minimize power losses in the piezoelectric transformer” (Abstract of Meyer).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Watanabe in view of Nettesheim, further in view of Nadal et al. (“First Approach for the Modelling of the Electric Field Surrounding a Piezoelectric Transformer in View of Plasma Generation”, published: February 2012; hereinafter, “Nadal”).
Regarding claim 12, combination of Watanabe and Nettesheim discloses the method according to claim 1, further comprising: 
generating a high potential difference between the output-side end side of the piezoelectric transformer and an environment of the piezoelectric transformer (see col. 1, eqtn. 1 of Watanabe: radio L/T produces a high potential difference between the output-side and the input side environment), wherein the potential difference is sufficient to generate a strong electric field (FIG. 2 and col. 1, eqtn 1: because of high potential difference, an inherent strong electric field is present); as evidenced by Nadal.
Nettesheim discloses that ionizes a process gas (¶ 26 of Nettesheim: compressed gas is used as the processing gas and, subsequently, ozone is produced). For the same reason as in claim 1.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Watanabe in view of Nettesheim, further in view of Taseda et al. (US 20130299215 A1; hereinafter, “Taseda”).
Regarding claim 15, combination of Watanabe and Nettesheim discloses the method according to claim 1, but does not disclose, “wherein the edges of the piezoelectric transformer are rounded with a radius of 0.5 mm.”
However, Taseda discloses a piezoelectric device (see FIG. 5, for example) wherein the edges of the piezoelectric transformer are rounded (see FIG. 5: the four corners of 10 are rounded). Furthermore, Taseda discloses in ¶ 61 that the radius of body 10 in contact with electrodes 13 and 14 have a radius of                 
                    ≥
                    0.1
                    m
                    m
                
            . 
It would have been obvious before the effective filing date of the claimed invention to modify the piezoelectric device of Watanabe by rounding the edges with a radius of                 
                    ≤
                    0.5
                    m
                    m
                
            , as claimed. As discussed in MPEP 2144.05, since the range taught by Taseda overlaps with the claimed limitation, a prima facie case of obviousness exists. One of ordinary skill in the art would have been motivated to make this modification, in order create a uniform electric field around the piezoelectric device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844